IT IS ORDERED by the court, sua sponte, that, within ten days of the date of this entry, respondents and intervenor shall file an index of records withheld, along With proper headings referring to each entry in the index.
IT IS FURTHER ORDERED by the court, sua sponte, that within fourteen days of the date of this entry, respondents and intervenor shall file a joint brief or individual briefs indicating to what extent should any of the records withheld, as stated in the Appendix to Relator’s Brief on the Merits, or any portion of said documents thereof, be afforded trade secret status as defined in either R.C. 1333.61 or former R.C. 1333.51 (repealed July 1, 1996). The brief(s) shall state the specific basis of exemption for each individual item, supported by legal authority, and each item shall be referred to by exhibit number and index reference. Respondents and intervenor shall file with their brief(s) any evidentiary materials, including affidavits, they intend to submit in support of their claimed exemptions.
Within twenty-one days of the date of this entry, relators shall file their brief and any evidentiary materials indicating to what extent should any of the records withheld, or any portion of said documents thereof, be afforded trade secret status as defined in either R.C. 1333.61 or former R.C. 1333.51 (repealed July 1, 1996). The brief shall state the specific basis for disclosure of each individual item, supported by legal authority, and each item shall be referred to by exhibit number and index reference.
IT IS FURTHER ORDERED by the court, sua sponte, that no extensions of time to file briefs and no responsive briefs shall be permitted. Briefs shall comply with S.Ct.Prae.R. VI(1), to the extent applicable, and shall otherwise conform to the Rules of Practice.
Following submission of the index, records, briefs, and supporting evidentiary materials, the court will complete its in camera review and determine which records, if any, are subject to disclosure.
*1229Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., dissents.